UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): August 2, 2012 DENBURY RESOURCES INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1-12935 (Commission File Number) 20-0467835 (I.R.S. Employer Identification No.) 5320 Legacy Drive, Plano, Texas (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: (972)673-2000 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 – Results of Operations and Financial Condition On August 2, 2012, Denbury Resources Inc. issued a press release announcing its second quarter 2012 financial and operating results.A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K. As provided in General Instruction B.2 to Form 8-K, the information furnished in this Item 2.02 and in Exhibit 99.1 hereto shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing with the Securities and Exchange Commission, except as shall be expressly provided by specific reference in such filing. Section 9 – Financial Statements and Exhibits Item 9.01 – Financial Statements and Exhibits (d) Exhibits. The following exhibit is furnished in accordance with the provisions of Item 601 of Regulation S-K: Exhibit Number Description Denbury Press Release, dated August 2, 2012. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Denbury Resources Inc. (Registrant) Date: August 2, 2012 By: /s/ Alan Rhoades Alan Rhoades Vice President and Chief Accounting Officer - 3 -
